Case: 19-12360   Date Filed: 02/20/2020   Page: 1 of 17


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12360
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:15-cv-00094-JRH-CLR



JUDITH ALCOCER,

                                             Plaintiff - Appellee,

versus

JAILER ASHLEY LYNN MILLS,
in her official capacity,

                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                           (February 20, 2020)

Before WILLIAM PRYOR, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 19-12360        Date Filed: 02/20/2020        Page: 2 of 17


       Plaintiff-Appellee Judith Alcocer (“Alcocer”), 1 a United States citizen born

in Charleston, South Carolina, filed this 42 U.S.C. § 1983 claim for violation of her

rights under the Fourth Amendment based on her roughly twenty-six-hour detention

in the Bulloch County Detention Center (the “Detention Center”) on January 30 and

31, 2014, on account of her purported status as an unlawfully present alien.

       This case returns to us following remand in Alcocer v. Mills, 906 F.3d 944

(11th Cir 2018) (“Alcocer I”), in which we directed the district court to conduct an

individualized qualified-immunity analysis for Defendant-Appellant Ashley Lynn

Mills (“Mills”) and another Detention Center employee. 2 Mills appeals the district

court’s order denying her summary judgment on the basis of qualified immunity.

The issue before the Court is whether, construing the facts in the light most favorable

to Alcocer, the district court erred in that denial. We conclude that it did not.

                                                 I. 3

       Alcocer was arrested on January 30, 2014, for driving with a suspended


       1
           Although Alcocer has married and changed her name to Judith Hinojosa-Diaz after
initiating this case, the we refer to her as Alcocer to avoid any confusion with respect to the record
and case history.
         2
           Following remand, the district court granted summary judgment based on qualified
immunity to John Staten, a party in Alcocer I who was employed as the Jail Administrator for the
Detention Center during the dates relevant to this appeal. Alcocer has not cross-appealed that
order. Accordingly, we do not address the merits of the district court’s analysis on that issue. Nor
do we express any opinion on whether there may be another appropriate defendant with regard to
the Detention Center’s treatment of Alcocer in January 2014.
         3
           Since we are reviewing an order on a motion for summary judgment, we consider the
evidence in the light most favorable to the non-moving party—here, Alcocer—and resolve all
material disputes of fact in her favor. Stephens v. DeGiovanni, 852 F.3d 1298, 1315 (11th Cir.


                                                  2
               Case: 19-12360       Date Filed: 02/20/2020      Page: 3 of 17


license, in violation of Georgia Code § 40-5-121. The arresting officers took her to

the Detention Center, where Mills, the jailer on duty at that time, initially processed

her, beginning at approximately 3:30 p.m.

       According to the record, Mills received training on all of her jobs with the

Detention Center. As part of her job duties as a jailer, Mills was responsible for

completing the Detention Center’s Inmate Information form with the assistance of

the detainee, with as much information as she could obtain for the various boxes of

the form.     As Mills concedes, the responsibility of obtaining the detainees’

demographic information included asking the detainees “every question” and filling

out the form as they answered. Mills’s duties also required her to put the detainees’

charges in the file, list whether the detainees had any medical issues, and place “any

type of holds.”

       When the jailer completed that process, the arrestee would then pass to

another Detention Center employee for fingerprint processing. The fingerprint

officer was responsible for running the detainee’s information through a series of

databases. After some time, the various database systems might return an electronic

report with the detainee’s name, listing any outstanding warrants or other detainers,

such as an Immigration and Customs Enforcement (“ICE”) hold. If the system



2017) (citation omitted). We recognize, however, that “the facts, as accepted at the summary
judgment stage of the proceedings, may not be the actual facts of the case.” Priester v. City of
Riviera Beach, 208 F.3d 919, 925 n.3 (11th Cir. 2000) (internal quotation marks omitted).
                                               3
                Case: 19-12360       Date Filed: 02/20/2020       Page: 4 of 17


generated a hold, Mills would make her supervisor aware.

       Alcocer’s Inmate Information form confirms that Mills completed Alcocer’s

initial intake. The form contains Alcocer’s demographic information, including her

address, date of birth, driver’s license number, Social Security number, height,

weight, sex, race, hair and eye color, marital status, education, drug-and-alcohol-use

history, and employer information. Notably blank on the form are the spaces for

birth city, county, and state. The first note at the bottom of the form bears Mills’s

initials and documents that Alcocer “has no known medical issues at the time of

book in” and that she “has a $2000.00 property bond.”

       A second note on the form, also identified with Mills’s initials, reads,

“CONTACT ICE IN ATLANTA GA FOR PICK UP BEFORE RELEASING.”

Mills contends that she placed the note there because her supervisor, Sergeant

Sandra Kirkland, told her to. 4 Mills added that second note after the Detention

Center received a fax at 4:09 p.m. with the following message:

       THIS      IS    NOT      A    GOVERNMENT              DETAINER!             THIS

       INFORMATION IS FOR LAW ENFORCEMENT USE AND IS

       BEING PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

       THIS RESPONSE IS NOT SUPPORTED BY FINGERPRINTS.


       4
          The third and fourth notes in Alcocer’s Inmate Information form, by contrast, both begin
with the notation “Per Captain Staten,” indicating that each note was entered pursuant to
instructions obtained by the jailer from a superior.
                                                4
                Case: 19-12360        Date Filed: 02/20/2020       Page: 5 of 17


                                               [. . .]

       I.C.E. RECORDS INDICATE THAT THIS SUBJECT IS NOT

       LEGALLY IN THE UNITED STATES AND APPEARS TO BE

       SUBJECT TO REMOVAL PROCEEDINGS.

Mills admitted at her deposition that she understood the plain text of the message to

indicate that it was not a government detainer.

       Meanwhile at some time before 6:00 p.m., Alcocer’s sister completed the

process with a bond company for posting Alcocer’s $2,000 bond, but the Detention

Center refused to post the bond because of an apparent ICE hold. Mills remained

on duty until approximately 7:00 p.m. that evening. Despite the attempted posting

of bond before Mills’s shift ended, the Detention Center did not release Alcocer until

5:44 p.m. on January 31, a full day later.5 And that happened only after the

Department of Homeland Security sent a fax to the Detention Center instructing it

to release Alcocer, after Alcocer’s sister’s persistent urging that Alcocer was a

citizen born in Charleston, South Carolina.

       Mills moved for summary judgment based on qualified immunity, and, on

remand from this Court, the district court denied her motion. Alcocer v. Bulloch Cty.




       5
         Alcocer’s sister provided the Detention Center with information regarding Alcocer’s
United States citizenship during Mills’s shift, but it is undisputed that she did not speak to Mills
and provided documentation to the Detention Center only the following day, when Mills was no
longer on duty. Thus, those facts play no role in the analysis on appeal.
                                                 5
             Case: 19-12360     Date Filed: 02/20/2020   Page: 6 of 17


Sheriff’s Office, No. CV 615-094, 2019 WL 2207659, at *9 (S.D. Ga. May 21, 2019).

This interlocutory appeal followed.

                                        II.

      We have jurisdiction under 28 U.S.C. § 1291 to review the denial of summary

judgment based on qualified immunity. Mitchell v. Forsyth, 472 U.S. 511, 530

(1985). We review de novo the district court’s disposition of a summary-judgment

motion based on qualified immunity. Lee v. Ferraro, 284 F.3d 1188, 1190 (11th

Cir. 2002). “In doing so, we resolve all issues of material fact in favor of the

plaintiff, viewing the alleged facts in the light most favorable to the plaintiff.”

Alcocer I, 906 F.3d at 950. We then determine, based on this version of the facts,

whether the defendant is entitled to qualified immunity. Id. We can affirm the

district court “on any ground that appears in the record, whether or not that ground

was relied upon or even considered by the court below.” Thomas v. Cooper Lighting,

Inc., 506 F.3d 1361, 1364 (11th Cir. 2007).

                                        III.

                                        A.

      Mills argues that she did not make the decision to detain Alcocer but was

simply following the orders of Kirkland to enter a note in the file. In evaluating

Mills’s argument, we must first note two prior considerations.

      First, there is a dispute regarding who, exactly, was responsible for directing


                                         6
              Case: 19-12360     Date Filed: 02/20/2020    Page: 7 of 17


the placement of the ICE hold in Alcocer’s file. Mill testified in her deposition that

it was the duty of an intake person to place holds on a detainee. The Intake

Information form corroborates that testimony. The ICE hold note itself contains

only Mills’s initials and lacks the “per supervising officer” language contained in

the subsequent entries by two other jailers to express that those notes were entered

at the request of a supervisor, not at the jailer’s own behest. While Kirkland attested

that, in January 2014, jailers did not make decisions whether to hold individuals on

ICE detainers, she also admitted that she did not have a “specific recollection” and

did not recall “with certainty” some of the details surrounding Alcocer’s alleged ICE

detainer. Viewing these facts in the light most favorable to Alcocer, we cannot say

that it was Kirkland, and not Mills, who placed the ICE hold on Alcocer on January

30, 2014.

      Second, even if Mills did operate at the direction of Kirkland, she is not

automatically shielded here by qualified immunity. We have held that officers may

be protected by qualified immunity for actions taken at the direction of supervisors,

but only so long as “nothing in the record indicates that these officers acted

unreasonably in following [the supervisor’s] lead, or that they knew or should have

known that their conduct might result in a violation of the [plaintiff’s] rights.” Brent

v. Ashley, 247 F.3d 1294, 1305–06 (11th Cir. 2001) (quoting Hartsfield v. Lemacks,

50 F.3d 950, 956 (11th Cir. 1995)); see also O’Rourke v. Hayes, 378 F.3d 1201,


                                           7
              Case: 19-12360    Date Filed: 02/20/2020    Page: 8 of 17


1210 (11th Cir. 2004) (holding that the following of one officer’s unconstitutional

behavior does not relieve another officer of “his responsibility to decide for himself

whether to violate clearly established constitutional rights”).     For the reasons

explained below, the record shows that it would have been unreasonable for Mills to

simply follow Kirkland’s orders to place an ICE hold on Alcocer, especially because

Mills was in the best position to raise the facts surrounding Alcocer’s legal presence

in the United States to Kirkland, yet she never did so.

                                         B.

      When an official asserts the qualified-immunity defense, she must first show

that she was acting within the scope of her discretionary authority when she

undertook the challenged action. Alcocer I, 906 F.3d at 951. After the official

establishes that, the plaintiff bears the burden of demonstrating that qualified

immunity is inappropriate. Id. To overcome qualified immunity, the plaintiff must

demonstrate “both that the officer’s conduct violated a constitutionally protected

right and that the right was clearly established at the time of the misconduct.” Id.

We now consider whether Alcocer has met her burden.

                                          1.

      If Alcocer can prove the facts as she contends they occurred, Mills violated

her constitutional right that was clearly established at the time of the violation. “A

Government official’s conduct violates clearly established law when, at the time of


                                          8
              Case: 19-12360      Date Filed: 02/20/2020    Page: 9 of 17


the challenged conduct, ‘[t]he contours of [a] right [are] sufficiently clear’ that every

‘reasonable official would [have understood] that what he is doing violates that

right.”   Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quoting Anderson v.

Creighton, 483 U.S. 635, 640 (1987)). While a case need not be exactly on point to

establish notice, “existing precedent must have placed the statutory or constitutional

question beyond debate.” Id.; see also Hope v. Pelzer, 536 U.S. 730, 741 (2002)

(“[O]fficials can still be on notice that their conduct violates established law even in

novel factual circumstances.”).

      As we stated in Alcocer I in affirming the district court, “the precise right

implicated by the facts Alcocer alleges is the Fourth Amendment right to be free

from unreasonable seizures.” 906 F.3d at 954. The Fourth Amendment, in relevant

part, guarantees “[t]he right of the people to be secure in their persons . . . against

unreasonable . . . seizures.” U.S. Const. amend. IV. Detention is a type of seizure

of the person to which Fourth Amendment protections attach. See United States v.

Perkins, 348 F.3d 965, 969 (11th Cir. 2003).

      Under Terry v. Ohio, 392 U.S. 1, 30, (1968), an officer may “conduct a brief,

investigatory stop when the officer has a reasonable, articulable suspicion that

criminal activity is afoot.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000). Beyond

the bounds of a Terry stop, however, law enforcement must have probable cause to

support the seizure of a person. Ybarra v. Illinois, 444 U.S. 85, 91 (1979) (“Where


                                           9
             Case: 19-12360     Date Filed: 02/20/2020    Page: 10 of 17


the standard is probable cause, a search or seizure of a person must be supported by

probable cause particularized with respect to that person.”); see also Dunaway v.

New York, 442 U.S. 200, 214–15 (1979) (“Nothing is more clear than that the Fourth

Amendment was meant to prevent wholesale intrusions upon the personal security

of our citizenry, whether these intrusions be termed ‘arrests’ or ‘investigatory

detentions.’” (quoting Davis v. Mississippi, 394 U.S. 721, 726–27 (1969))).

      The Supreme Court has long held that, beyond a Terry stop, the detention of

a suspected alien “must be based on consent or probable cause” that the person is, in

fact, an alien. United States v. Brignoni-Ponce, 422 U.S. 873, 881–82 (1975).

Indeed, the Supreme Court more recently reaffirmed this principle: “As a general

rule, it is not a crime for a removable alien to remain present in the United States. If

the police stop someone based on nothing more than possible removability, the usual

predicate for an arrest is absent.” Arizona v. United States, 567 U.S. 387, 407 (2012)

(citation omitted). Supreme Court precedent also prohibits keeping a detainee in

custody for a new purpose after initial entitlement to release, without new probable

cause justifying the new seizure under the Fourth Amendment. See Illinois v.

Caballes, 543 U.S. 405, 408 (2005); Arizona v. United States, 567 U.S. 387, 413

(2012) (“[D]elay[ing] the release of some detainees for no reason other than to verify

their immigration status . . . would raise constitutional concerns.”).




                                          10
              Case: 19-12360     Date Filed: 02/20/2020     Page: 11 of 17


      Taken together, these principles clearly established the constitutional rights at

issue here. Morales v. Chadbourne, 793 F.3d 208, 215–16 (1st Cir. 2015). Thus, as

of January 2014, it was clearly established both that immigration arrests or

detentions require probable cause and that someone’s mere possibility of

removability is insufficient to supply probable cause. See Vinyard v. Wilson, 311
F.3d 1340, 1351 (11th Cir. 2002) (“When looking at case law, some broad

statements of principle in case law are not tied to particularized facts and can clearly

establish law applicable in the future to different sets of detailed facts.”).

      It was also clearly established that a law-enforcement officer is “responsible

for the natural consequences of his actions.” Malley v. Briggs, 475 U.S. 335, 344

n.7 (1986) (quoting Monroe v. Pape, 365 U.S. 167, 187 (1961)). Under our

precedent, “an officer may not choose to ignore information that has been offered to

him or her,” nor may an officer “elect not to obtain easily discoverable facts.”

Kingsland v. City of Miami, 382 F.2d 1220 at 1229 (11th Cir. 2004); see also id. at

1230 (“[A] reasonable jury could find that the appellees’ investigation was deficient

in that the officers consciously and deliberately did not make an effort to uncover

reasonably discoverable, material information.”); cf. Hernandez v. United States,

939 F.3d 191, 208 (2d Cir. 2019) (holding that the city had an independent obligation

to verify the citizenship of an arrestee who was subject to an immigration detainer

because there was a discrepancy in the name on the detainer and the arrestee’s


                                           11
             Case: 19-12360    Date Filed: 02/20/2020    Page: 12 of 17


citizenship would have been verified with minimal effort, thus vitiating probable

cause and stating a plausible § 1983 claim).

      “Nevertheless, officers who make an arrest without probable cause are entitled

to qualified immunity if there was arguable probable cause for the arrest.”

Kingsland, 382 F.3d at 1232. The inquiry for arguable probable cause, in contrast

to actual probable cause, requires us to ask “whether reasonable officers in the same

circumstances and possessing the same knowledge as the [defendant] could have

believed that probable cause existed.” Von Stein v. Brescher, 904 F.2d 572, 579

(11th Cir. 1990). To succeed, a plaintiff must “demonstrate that no reasonable

officer could have found probable cause under the totality of the circumstances.”

Kingsland, 382 F.3d at 1232.

                                           2.

      Construing the facts in the light most favorable to Alcocer, Mills’s actions and

omissions during her shift on January 30 do not entitle her to qualified immunity.

The information Mills obtained—and information reasonably available to her—did

not provide arguable probable cause to detain Alcocer after she secured bond for her

release on the suspended-license charge.

      The district court reasoned that a trifecta of information obtained by Mills

during her intake of Alcocer “created a presumption of legal status, if not outright

U.S. citizenship.” Alcocer, 2019 WL 2207659, at *7. In particular, Mills produced


                                           12
             Case: 19-12360      Date Filed: 02/20/2020    Page: 13 of 17


a Georgia-issued driver’s license, a Social Security number, and employment

information, the combination of which should have negated suspicion of illegal

presence. Id.

      Under Georgia law, only a United States citizen or an alien with legal

authorization from the United States may obtain a driver’s license. See Ga. Code

Ann. §§ 40-5-1(15), 40-5-21.1, 40-5-21.2. And suspension of a driver’s license is a

“temporary withdrawal” of the person’s license or driving privileges for a specific

period, in contrast to the revocation of a driver’s license, which is the “termination”

of the person’s license or driving privileges that are restored only by an application

for a new license. See, e.g., Ga. Code Ann. §§ 40-5-1(16)–(17), 40-5-50–67.2.

Thus, Alcocer’s possession of a Georgia driver’s license—even a suspended one—

created a presumption of legal status, whether as an authorized alien or a U.S. citizen.

As to her possession of a Social Security number, under federal law, a person is

eligible for that only if she is a U.S. citizen or an alien otherwise lawfully present in

the United States. See, e.g., 20 C.F.R. §§ 422.104, 422.107. And if not a citizen, a

person requires legal status for employment in this country. See, e.g., 8 U.S.C.

§ 1324a.

      We add that, beyond that information considered by the district court, Mills’s

failure to inquire into Alcocer’s place of birth as required by the Inmate Information

form and the procedures of the Bulloch County Sherriff’s Office further dooms her


                                           13
               Case: 19-12360       Date Filed: 02/20/2020      Page: 14 of 17


qualified-immunity defense. Because the entries for “Birth City,” “Birth County,”

and “State” are blank on the Inmate Information form, a reasonable jury could draw

the inference that Mills—for whatever reason—either chose not to obtain those

important details during her interview of Alcocer or ignored them if Alcocer

provided them. And the combination of Alcocer’s Georgia driver’s license number,

Social Security number, and employment status, and the fact that Alcocer was born

in Charleston, South Carolina, gave Mills and the Bulloch County Detention Center

more than enough tools to put to rest any debate regarding Alcocer’s citizenship

status. See United States v. Wong Kim Ark, 169 U.S. 649, 693 (1898) (affirming the

principle of “citizenship by birth within the territory”); see also Woo Jew Dip v.

United States, 192 F. 471, 474 (5th Cir. 1911) (holding that appellant was a citizen

of the United States, having been born in San Francisco, California);6 Jolley v. I.N.S.,

441 F.2d 1245, 1248 (5th Cir. 1971) (noting that petitioner was “a United States

citizen by virtue of his birth”).

       These details, all within Mills’s purview as the jailer who processed Alcocer

upon arrival at the Detention Center and who received and entered the ICE hold on

Alcocer’s file, show that Mills’s actions were unreasonable—whether initiated on

her own or upon the order of Kirkland. Mills ignored evidence that directly


       6
          In Bonner v. Prichard, the Eleventh Circuit adopted as binding precedent the decisions
of the former Fifth Circuit rendered before October 1, 1981. 661 F.2d 1206, 1209 (11th Cir. 1981)
(en banc).
                                               14
               Case: 19-12360       Date Filed: 02/20/2020       Page: 15 of 17


contradicted the ICE message, and she failed to reach out to ICE or her supervisor

to raise these discrepancies or clarify the message’s seemingly conflicting

statements. This failure is compounded by the facts that the message itself provided

a phone number to direct such inquiries to and by the Detention Center’s Standard

Operating Procedure, which plainly provided that “the booking officer is to contact

the originating agency to verify the charges and place a detainer on the inmate.”

There is no evidence that Mills or any other Detention Center staff contacted ICE.7

       Once Alcocer attempted to post bond at some point before 6:00 p.m., any

further detention with respect to potential immigration investigations was a new

seizure requiring a new probable-cause justification. Arizona, 567 U.S. at 413. Mills

lacked that arguable probable cause here because there was nothing beyond, perhaps,

“possible removability” under the 4:09 p.m. fax—a fax that by its plain terms, as

Mills herself admits, was “NOT A GOVERNMENT DETAINER!” and was “FOR

INFORMATIONAL PURPOSES ONLY.” See Brignoni-Ponce, 422 U.S. at 881–

82; Arizona, 567 U.S. at 407.

       Mills was on duty when the 4:09 fax came in, and her initials alone appear on

the ICE hold on Alcocer’s file. Yet Mills did nothing to satisfy herself that probable

cause to maintain Alcocer in detention existed. Indeed, Mills concedes in her reply


       7
        To the contrary, it was only at the insistence of Alcocer’s sister that ICE contacted the
Detention Center, ultimately securing Alcocer’s release roughly twenty-four hours after she posted
bond.
                                               15
             Case: 19-12360       Date Filed: 02/20/2020   Page: 16 of 17


brief on appeal that “she had no reason to believe that Alcocer was a ‘foreign

citizen.’” As a result of Mills’s actions and omissions, a U.S. citizen continued to

be unnecessarily and unlawfully detained under a completely inapplicable ICE

“detainer” that ICE never intended to be applied as such. See Morales, 793 F.3d at

218.

       The evidence, interpreted in the light most favorable to Alcocer, is sufficient

for a reasonable jury to conclude that Mills violated Alcocer’s Fourth Amendment

rights by continuing to detain her without new probable cause after her attempted

posting of bond before 6:00 p.m. on January 30, 2014. See O’Rourke, 378 F.3d at

1206. To rule otherwise on this record would raise real concerns about the continued

unlawful detention of U.S. citizens based on legally inapplicable, groundless

immigration hunches unsupported by even arguable probable cause. Mills’s actions

and inactions constituted a violation of Alcocer’s clearly established Fourth

Amendment right to be free from unreasonable seizure. Therefore, Mills is not

entitled to qualified immunity.

                                          IV.

       While we express no opinion as to the ultimate merit of Alcocer’s claims,

questions of material fact remain that preclude the granting of qualified immunity to

Mills on this record. For the reasons that we have explained, we affirm the district

court’s denial of summary judgment.


                                           16
    Case: 19-12360   Date Filed: 02/20/2020   Page: 17 of 17


AFFIRMED.




                              17